DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6, 8, 10, 12-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2022/0256387) in view of Sahin et al. (US 2015/0373572).
For Claims 1, 10, and 16, Xiao teaches a method, a non-transitory computer-readable storage medium for storing instructions capable of being executed by a processor (see paragraphs 148, 151: processor, memory), and a device comprising: a processor (see paragraphs 148, 151: processor), the method comprising: 
initiating, at a serving base station, scheduling for a resource element in a slot (see paragraphs 61, 148: scheduling by BS, transmission time intervals; scheduling is performed and therefore must be initiated); 
determining, by the serving base station, a type of interference associated with the neighboring base station and the slot (see paragraph 61: types of interference, paragraphs 66, 68-77: reporting of interference characteristics; paragraphs 83, 87: report by endpoint device; paragraph 137: types of base station); 
identifying, by the serving base station, an outer loop link adaptation (OLLA) value associated with the type of interference (see paragraphs 92, 127: OLLA, based on reports); 
computing, by the serving base station, an effective data rate based at least in part on the OLLA value (see paragraphs 55, 132: OLLA, MCS); and 
completing, by the serving base station, the scheduling using the effective data rate (see paragraphs 47, 92: completed resource allocation; scheduling is at least inherent).
Xiao as applied above is not explicit as to, but Sahin teaches determining, by the serving base station, a neighboring base station associated with user equipment (UE) (see paragraphs 58, 64-65, 118-119: distributed measurement in timeslots, identifying neighbors, determining MCS, scheduling accordingly).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine neighboring base stations and scheduling in accord with collected information as in Sahin when managing the data rate as in Xiao. One of ordinary skill would have been able to do so with the reasonably predictable result of improving throughput in response to network conditions.
For Claim 4, Xiao as applied above is not explicit as to, but Sahin teaches the method wherein determining the type of interference comprises determining a boosting level or transmission power level of one or more transmissions by the neighboring base station (see paragraphs 59, 95, 103, 124: evaluating power of transmissions).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to evaluate transmission power levels as in Sahin when determining types of interference as in Xiao. The motivation would be to more precisely assess the inter base station interference situation.
For Claims 5, 12, and 18, Xiao further teaches the method, wherein determining a neighboring base station associated with the UE comprises identifying the neighboring base station based on measurement reports associated with the UE (see abstract, paragraphs 66, 114: reports of other transmit-receive points).
For Claims 6 and 13, Xiao as applied above is not explicit as to, but Sahin teaches the method, wherein determining the type of interference associated with the neighboring base station comprises reading an interference data structure sent by the neighboring base station (see paragraphs 58, 64-65, 118:  interference matrix, bitmap).
Thus it would have been obvious to one ordinary skill in the art at the time the application was filed to have base stations exchange information as in Sahin when implementing the method of Xiao. The motivation would be to schedule resources so as not to interfere with neighbors.
For Claims 8  and 14, Xiao further teaches the method, further comprising: 
receiving, at the serving base station, an acknowledgment from the UE, the acknowledgment transmitted in response to a data transmission (see paragraphs 50, 54: ACK/NACK feedback); 
determining, by the serving base station, a type of interference based on an interference region associated with the data transmission (see paragraphs 55-56, 86, 91); and 
selecting and updating, by the serving base station, an OLLA set based on the type of interference (see paragraphs 55-57, 92).

Claim(s) 2, 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2022/0256387) and Sahin et al. (US 2015/0373572) as applied to claims 1, 10, and 16 above, and further in view of Rassam et al. (US 2022/0086844).
For Claims 2, 11, and 17, the references as applied above are not explicit as to, but Rassam teaches the method, wherein the type of interference is at least one of New Radio (NR) to NR interference, Long-Term Evolution (LTE) to NR interference, and NR to LTE interference (see abstract, paragraph 37: LTE/NR sharing).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider inter-RAT interference as in Rassam when adjusting transmission parameters as in Xiao. The motivation would be to account for the specific behaviors of the interference encountered.
For Claim 3, the references as applied above are not explicit as to, but Rassam teaches the method, wherein the type of interference is at least one of CRS (Cell Reference Signal) to CRS interference, Non-CRS to CRS interference, CRS to Non-CRS interference, and Non-CRS to Non-CRS interference (see paragraphs 38-39, 68, 73-74: CRS interferences).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider signaling interference as in Rassam when adjusting transmission parameters as in Xiao. The motivation would be to account for the specific behaviors of the interference encountered.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2022/0256387) and Sahin et al. (US 2015/0373572) as applied to claim 1 above, and further in view of Li et al. (WO 2014/094293).
For Claim 7, the references as applied above are not explicit as to, but Li teaches the method, wherein computing an effective data rate based on the OLLA value comprises computing an adjusted channel quality indicator (CQI) value using the OLLA value and accessing a modulation coding scheme (MCS) table to identify a modulation and coding scheme (see abstract).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider OLLA when determining an MCS in accord with the CQI. The motivation would be to optimize throughput.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2022/0256387) and Sahin et al. (US 2015/0373572) as applied to claims 1 and 10 above, and further in view of Fu et al. (WO2012/037871, citing the translation provided therewith).
For Claims 9 and 15, Xiao as applied above is not explicit as to, but Sahin teaches the method, wherein completing the scheduling comprises selecting an interference region based on an interference data structure shared between the serving base station and the neighboring base station (see abstract, paragraphs 58, 64-65, 118: clusters).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to evaluate neighbor information as in Sahin when scheduling as in Xiao. The motivation would be to more precisely assess the inter base station interference situation.
The references as applied above are not explicit as to, but Fu teaches the interference region selected based on a detected geometry of the UE (see underlined portion of fourth page of English translation).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider specific UE conditions as in Fu when determining interference regions as in Xiao and Sahin. The motivation would be to ensure appropriate parameters are selected for individual UEs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moon et al. (US 2011/0183679) teaches a system in which base stations exchange bitmaps of scheduling information. Smith et al. (US 2020/0137591) teaches a system in which the MCS value is determined based on an OLLA adjusted SINR. Kittichokechai et al. (US 2019/0150016) teaches a system in which a base station uses OLLA to determine transmission parameters. Einhaus et al. (US 2017/0126298) teaches a system in which OLLA is determined based on channel quality reports and used for selecting MCS. Nammi et al. (US 2020/0366403) teaches a system in which MCS is balanced with sensitivity to interference.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        8/15/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466